

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Agreement”), dated as
of June 17, 2009 among ADAMS GOLF, INC., a Delaware corporation, ADAMS GOLF
HOLDING CORP., a Delaware corporation, ADAMS GOLF GP CORP., a Delaware
corporation, ADAMS GOLF, LTD., a Texas limited partnership, ADAMS GOLF IP, L.P.,
a Delaware limited partnership, ADAMS GOLF MANAGEMENT CORP., a Delaware
corporation, WGU, LLC, a Texas limited liability company (hereinafter the
“Borrowers”) and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association) (the “Bank”);
 
WITNESSETH:


WHEREAS, the Borrowers and Bank have entered into that certain Loan and Security
Agreement dated as of November 13, 2007, as amended (the “Existing Loan
Agreement”).


WHEREAS, the parties hereto have agreed to amend the Existing Loan Agreement as
set forth herein.


NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:


PART I
DEFINITIONS


SUBPART 1.1.  Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:


“Amended Loan Agreement” means the Existing Loan Agreement as amended hereby.


“Second Amendment Effective Date” shall have the meaning set forth in
Subpart 4.1.


SUBPART 1.2.  Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Amended Loan Agreement.

 

--------------------------------------------------------------------------------

 


PART II
AMENDMENTS TO EXISTING LOAN AGREEMENT


SUBPART 3.1.  Amendment to the Definition of “Applicable Margin”.  Effective on
(and subject to the occurrence of) the Second Amendment Effective Date, the
definition of  “Applicable Margin” is amended in its entirety so that such
definition now reads as follows:


“Applicable Margin” means (a) 2.50% with respect to LMIR Loans and (b) 0.00%
with respect to Base Rate Loans.
 
SUBPART 3.2.  Amendment to Section 2.2.1.  Effective on (and subject to the
occurrence of) the Second Amendment Effective Date, the following sentences are
added to the end of Section 2.2.1:
 
Notwithstanding the foregoing, the Borrowers shall not be required to implement
any lockbox arrangement required by this Section 2.2.1 unless Excess
Availability at any time is less than $5,000,000.  If Excess Availability at any
time is less than $5,000,000, Borrowers shall have a period of thirty (30) days
thereafter to implement any lockbox arrangement required by this Section 2.2.1.
 
SUBPART 3.3.  Amendment to Section 7.1.  Effective on (and subject to the
occurrence of) the Second Amendment Effective Date, the last sentence of Section
7.1 is amended in its entirety so that such sentence now reads as follows:
 
Notwithstanding the foregoing, the Borrowers shall not be required to maintain
the foregoing Fixed Charge Coverage Ratio as of the last day of any month if the
average amount of Excess Availability for such month exceeds $5,000,000.
 
PART IV
CONDITIONS TO EFFECTIVENESS


SUBPART 4.1.  Second Amendment Effective Date.  This Amendment shall be and
become effective as of the date hereof when all of the conditions set forth in
this Part IV shall have been satisfied or waived (the “Second Amendment
Effective Date”), and thereafter this Amendment shall be known, and may be
referred to, as “Second Amendment.”


SUBPART 4.2.  Execution of Counterparts of Documents.  The Bank shall have
received fully executed counterparts of this Amendment.


SUBPART 4.3.  Fees and Expenses.  The Borrowers shall have paid all fees and
expenses of the Bank in connection with this Amendment (including reasonable
attorney’s fees).


PART V
MISCELLANEOUS


SUBPART 5.1.  Cross-References.  References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.

 
2

--------------------------------------------------------------------------------

 


SUBPART 5.2.  References in Other Loan Documents.  At such time as this
Amendment shall become effective pursuant to the terms of Subpart 4.1, all
references in the Existing Loan Agreement to the “Loan Agreement” and all
references in the other Loan Documents to the “Loan Agreement” shall be deemed
to refer to the Amended Loan Agreement.


SUBPART 5.3.  Representations and Warranties of the Borrower.  Each Borrower
hereby represents and warrants that (a) the representations and warranties
contained in Section 4 of the Existing Loan Agreement (as amended by this
Amendment) are correct in all material respects on and as of the date hereof as
though made on and as of such date and after giving effect to the amendments
contained herein and (b) no Default or Event of Default exists under the
Existing Loan Agreement on and as of the date hereof and after giving effect to
the amendments contained herein.


SUBPART 5.4.  Counterparts.  This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.


SUBPART 5.5.  Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF TEXAS WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.


SUBPART 5.6.  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


[The remainder of this page is intentionally left blank.]

 
3

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
 
BORROWERS:
ADAMS GOLF, INC.
 
ADAMS GOLF HOLDING CORP.
 
ADAMS GOLF GP CORP.
 
ADAMS GOLF MANAGEMENT CORP.
     
By:
/S/ OLIVER G. BREWER III
 
Name:
   
Title:
       
ADAMS GOLF, LTD.
 
ADAMS GOLF IP, L.P.
     
By:   Adams Golf GP Corp., its general Partner
       
By:
/S/OLIVER G. BREWERIII
   
Name:
     
Title:
       
WGU, LLC.
     
By:
Adams Golf, Ltd., its sole member
   
By:
Adams Golf GP Corp.,
     
its general partner
       
By:
/S/OLIVER G. BREWERIII
   
Name:
     
Title:
     
BANK:
WACHOVIA BANK, NATIONAL ASSOCIATION

 

 
By:
/S/ Thomas P. Floyd
 
Name:
Thomas P. Floyd
 
Title:
Vice President



 

--------------------------------------------------------------------------------

 